        Case 3:18-cv-06129-LB Document 23 Filed 03/11/19 Page 1 of 4


 1
     KALIEL PLLC
 2   Jeffrey D. Kaliel (CA Bar No. 238293)
     jkaliel@kalielpllc.com
 3   Sophia Goren Gold (CA Bar No. 307971)
     sgold@kalielpllc.com
 4   1875 Connecticut Ave., NW, 10th Floor
     Washington, D.C. 20009
 5
     Telephone: (202) 350-4783
 6
     Attorneys for Plaintiff
 7

 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10

11
      STEPHEN SALYER, individually and on        Case No. 3:18-cv-06129-LB
12    behalf of all others similarly situated,
13
                            Plaintiff,           NOTICE OF VOLUNTARY DISMISSAL
14
                    v.
15
      HOTEL-TONIGHT,
16

17                          Defendant.

18

19

20

21

22

23

24

25

26

27

28


                                                 1
                                   NOTICE OF VOLUNTARY DISMISSAL
         Case 3:18-cv-06129-LB Document 23 Filed 03/11/19 Page 2 of 4


 1

 2
            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Stephen Salyer and Defendant Hotel
 3
     Tonight, Inc. sued as HotelTonight, by and through their respective attorneys, hereby stipulate
 4
     that all claims asserted by Plaintiff individually in this action are dismissed with prejudice and all
 5
     claims on behalf of the putative class are dismissed without prejudice.
 6

 7
     Dated: March 11, 2019                        Respectfully submitted,
 8
                                                  KALIEL PLLC
 9                                                JEFFREY D. KALIEL
                                                  SOPHIA GOLD
10

11                                                By:     /s/ Jeffrey Kaliel

12                                                                             Jeffrey Kaliel

13                                                 Attorneys for Plaintiff Stephen Salyer

14

15
     Dated: March 11, 2019                        PILLSBURY WINTHROP SHAW PITTMAN LLP
16                                                ROXANE POLIDORA

17

18                                                By:     /s/ Roxane A. Polidora
                                                                         Roxane A. Polidora
19

20                                                 Attorneys for Defendant
                                                      Hotel Tonight, Inc. sued as HotelTonight
21

22

23

24

25

26

27

28


                                                   2
                                     NOTICE OF VOLUNTARY DISMISSAL
        Case 3:18-cv-06129-LB Document 23 Filed 03/11/19 Page 3 of 4


 1

 2
                                   CERTIFICATE OF SERVICE
 3
            I HEREBY CERTIFY that on this 11th day of March 2019, that a true and correct copy of
 4
     the foregoing document was served by electronic mail as furnished via the CM/ECF system.
 5

 6                                                     /s/ Jeffrey Kaliel
                                                       Jeffrey Kaliel
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
                                  NOTICE OF VOLUNTARY DISMISSAL
         Case 3:18-cv-06129-LB Document 23 Filed 03/11/19 Page 4 of 4


 1

 2

 3                                        ECF ATTESTATION

 4          I, Jeffrey Kaliel, hereby attest that Roxane A. Polidora, counsel for Defendant, has

 5   concurred in this filing.

 6
     Dated: March 11, 2019                             /s/ Jeffrey Kaliel
 7                                                     Jeffrey Kaliel

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
                                    NOTICE OF VOLUNTARY DISMISSAL
